DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s pre-amendment of 6/18/2019, filed subsequent to the application filing date of 6/12/2019, has been received. Claims 4, 6, 7, 11, and 14-20 were amended to correct dependency, and claims 21-24 were newly submitted.  Claims 1-24 are pending. 
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  claim 6, line 3: insert --the-- after “that”; claim 8, line 9: after “intermediate layer” insert --and--.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 8, 15, and 16 recite at least one connector. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 8 recite a helmet comprising an inner shell, a detachable outer shell, and an intermediate layer and recites conditional limitations to “when the outer shell is attached to the helmet”. It’s not clear how the condition of “when the outer shell is attached to the helmet” is met in a structural sense because the helmet is set forth as comprising the outer shell and the helmet structure is formed in part by the outer shell.  It’s also not clear what is set forth by the recitation of the outer shell as detachable. The specification doesn’t provide further details for the detachable limitation, i.e. details as to the structure resulting in the outer shell as detachable. Claim 5 lacks antecedent basis for “the edge”. Claims 8, 15, and 16 recite limitations to “at least one connector”. However, the specification doesn’t disclose “at least one connector” and it’s not clear which structure this limitation is reciting. To advance prosecution of the application, the at least one connector will be interpreted as a connecting member.  Claim 22 appears to be redundant in that claim 8 previously recites a sliding interface is provided between the intermediate layer and both the inner and outer shells. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-24, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (U.S. 2015/0157083/US 10,362,829) in view of Berry (U.S. 2015/0089724). Lowe teaches a helmet 70 (Fig.3) comprising an inner shell 82; an outer shell (formed by layers 74,78); an intermediate layer 80 between the inner shell and the outer shell; and at least one connecting member 87 configured to directly connect the inner shell to the outer shell, and allow sliding between the inner shell and the outer shell, when the outer shell is attached to the helmet (col.12,lines 13-31) wherein, when the outer shell is attached, the outer shell and the inner shell 82 are configured to slide relative to one another in response to an impact, a sliding interface being provided between the intermediate layer and one or both of the outer shell and the inner shell, the interface considered as respective surfaces of the outer shell, intermediate layer, and inner shell that allow for the sliding movement. The intermediate layer 80 is formed from a low friction EPP or EPS material against which the outer shell and/or inner shell are configured to slide in that Lowe teaches in col. 11, lines 25-30 the intermediate layer 80 includes interface surfaces 83,85 having a surface finish level of friction to influence the amount of movement between layers 78,82.  At least one of the inner shell and the outer shell is detachably connected to the at least one connecting member in that the connector 87 can be held at its ends to inner layer or outer shell by mechanical attachment such as interlocking elements (col.12, lines 4-7). The intermediate layer 80 has a hole associated with each of the at least one connecting members 87 and the helmet is configured such that each connecting member between the inner and outer shell passes through the associated hole (hole is shown in Fig.3 as point where connecting member passes through intermediate layer 80).  A sliding interface is provided between the intermediate layer 80 and the outer shell and the helmet is configured such that intermediate layer 80 remains in a fixed position relative to the inner shell during an impact in that Lowe teaches that the intermediate layer 80 may be secured to the inner shell 82 in col.9, lines 24-32. A sliding interface is provided between the intermediate layer and the inner shell; and the helmet is configured such that the intermediate layer remains in a fixed position relative to the outer shell during an impact. Lowe teaches the coupling of the layers can comprise adhesives or mechanical means to affect the relative movement of layers such that one of ordinary skill could have configured the layers such that the intermediate layer remains in a fixed position relative to the inner shell or outer shell during impact.  For claim 8, Lowe teaches all of the claimed limitations as discussed above, and also teaches at least one connector (another of 87) configured to directly connect the intermediate layer to the other of the inner shell 82 and the outer shell 74,78. A sliding interface is provided between the intermediate layer 80 and one or both of the outer shell and inner shell. The at least one connecting member directly connects the inner shell to the intermediate layer and directly connects the intermediate layer to the outer shell. The at least one connector is configured to allow sliding between the intermediate layer and the other one of the inner shell and outer shell, when the outer shell is attached to the helmet. The at least one connecting member is deformable to permit sliding between the inner shell and outer shell in that the connecting member is formed from a rubber or elastic material. The outer shell is formed from a hard material relative to the inner shell in that the outer shell 54 is disclosed as formed from a rigid material such as Kevlar or carbon fiber and outer shell layer 74 is disclosed as similar or identical to outer shell 54.  The inner shell is disclosed as formed from EPS such that the outer shell is formed from a hard material relative to the inner shell.  The at least one connector 87 is configured to fix the position of the intermediate layer 80 relative to the other of the inner shell and outer shell, when the outer shell is attached to the helmet in that the connector connects to the inner shell and outer shell. The at least one connecting member 87 directly connects the outer shell to the intermediate layer 80 and the intermediate layer 80 is detachably connected to the inner shell in that layers of liner 76 (including the inner shell 82 and intermediate layer 80) can be connected via hook and loop. The energy-absorbing inner shell 82 is formed similarly or identical to the inner shell 62 and formed from EPP (expanded polypropylene foam) capable of compression. As noted previously, the specification and claims do not provide a standard for ascertaining the scope of the “detachable” outer shell. This limitation is interpreted as the outer shell capable of being removed from the other layers.  Lowe doesn’t teach the outer shell as detachable. Berry teaches a helmet 100 with an outer shell 112 with a connecting member 118 connecting the outer shell to the inner shell 102 such that the outer shell is detachable as part of a helmet and allows access to the inner shell’s 102 exterior surface. Therefore, it would have been obvious to one of ordinary skill to modify Lowe’s helmet such that the outer shell is detachable as taught by Berry in that this provides a versatile helmet that allows for inspection of and access to intermediate and inner shell layers. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe ‘829 in view of Berry ‘724 as applied to claim 1 above, and further in view of Weber (U.S. 2016/0316847). Lowe discloses the invention substantially as claimed and discussed above. However, Lower doesn’t teach each hole is large enough to allow sliding between the inner shell and the outer shell during an impact without a connecting member passing through it making contact with the edge of the hole. Weber teaches a helmet with a connecting member 136 connecting shell layer 144 to inner layer 138 such that the layers move or slide relative to one another. The hole 140 is considered as large enough to allow sliding between 138,144 such that the connecting member passes through the hole without making contact with the edge of the hole as in Figure 5. Figure 5 shows the hole being large enough that the member 136 may move laterally within the hole without making contact with an edge of the hole. Further, Figure 6 shows the member 136 contacting an edge of the hole, but not contacting an opposing edge of the hole. Therefore, it would have been obvious to modify Lowe’s hole such that the hole is large enough to allow sliding between the inner shell and the outer shell during an impact without making contact with the edge of the hole in that the size or diameter of the hole may be selected based upon the desired degree of relative movement between respective layers.  
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732